Citation Nr: 1415643	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include psoriasis.
 
2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for residuals of traumatic brain injury.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to April 1979.

This matter initially came to the Board of Veterans' Appeals (Board) from May 2007 and August 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied benefits sought on appeal.  The Board remanded the claims in April 2011 for further evidentiary development, including VA examination, and adjudication.  Upon obtaining VA examinations in May 2011, with an addendum added in March 2012, the agency of original jurisdiction (AOJ) issued the Veteran a supplemental statement of the case in April 2012 in which it again denied his claims for service connection.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran filed his claim seeking service connection for "rashes" generally.  He has been diagnosed with psoriasis by his VA treatment providers and, while in service, a variety of skin disorders.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any skin disorder, to include psoriasis.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in July 2010.  A transcript of the hearing has been associated with the claims file. 


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of disability in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In addition, multiple sclerosis may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within seven years of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran contends that he has a skin disorder that first developed during service, as well as multiple sclerosis and residuals from a traumatic brain injury, including headaches and nosebleeds, as a result of an ordnance explosion that he experienced during service.  He underwent VA examination concerning his skin claim in June 2008 and concerning all three claims in May 2011, with an addendum opinion added in March 2012.  The June 2008 VA examiner acknowledged that on multiple occasions during service the Veteran was diagnosed with a multitude of skin disorders, including warts, tinea versicolor, infected hair follicles, and ringworm.  She diagnosed the Veteran with psoriasis and opined that it was not as likely as not related to service but failed to offer any rationale for this opinion.  Further, the Veteran has contended on multiple occasions that he first developed skin problems in service and that they have persisted from that time to the present.  

To address these contentions, and to obtain an etiological opinion concerning the Veteran's other two claims, the AOJ obtained additional medical examination and opinions in May 2011 and March 2012.  At the May 2011 examination, the VA examiner again acknowledged the Veteran's multiple in-service diagnoses of skin disorders, diagnosed him with psoriasis, and opined that it is not as likely as not related to service.  By way of rationale, the examiner stated only that "there is no documentation substantiating that fact."  She again failed to consider the Veteran's contentions regarding the continuity of the skin complaints or to discuss whether it is possible that the multiple in-service diagnoses were an early manifestation of, or are otherwise etiologically linked to, his current psoriasis.  

Similarly, regarding the Veteran's contentions concerning residuals of a traumatic brain injury, the examiner diagnosed headaches and epistaxis (nosebleeds) but offered a negative etiological opinion, relying only on the fact that the Veteran did not seek treatment for such complaints while on active duty.  She failed to consider the Veteran's contentions regarding the continuity of his headaches and nosebleeds or otherwise to discuss their possible etiology.  (The Board notes that VA has conceded the occurrence of the explosion to which the Veteran was exposed.)

Further, regarding the Veteran's multiple sclerosis, the May 2011 VA examiner confirmed the diagnosis.  In the March 2012 addendum opinion, a second examiner reviewed the claims file and opined that the in-service explosion did not cause his multiple sclerosis, pointing out that there are many factors that can contribute to the development of the disorder but that exposure to an explosion is not known to be one.  However, the examiner did not address the Veteran's contentions, set forth in multiple written statements to VA and at his September 2010 hearing before the undersigned Acting Veterans Law Judge, that he sought emergent medical treatment on multiple occasions from 1980 to 1989 for symptoms such as fainting, forgetfulness, and weakness, which he stated were diagnosed at those times as transient ischemic attacks (TIAs).  The Veteran contends that he believes these spells, which allegedly began within seven years of his separation from service, were the first manifestations of his current multiple sclerosis.  

Thus, the Board finds that additional VA medical opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board must therefore remand to obtain additional medical nexus opinions regarding the etiology of the Veteran's claimed skin disorder, multiple sclerosis, and residuals of traumatic brain injury.  See 38 U.S.C.A. § 5103A; McLendon, 20 Vet. App. 79.

Specifically, the AOJ must arrange for the issuance of medical opinions by the examiner who offered the May 2011 and/or March 2012 opinions concerning the Veteran's claimed skin disorder, residuals of traumatic brain injury, or multiple sclerosis.  Regarding the Veteran's skin claim, the examiner must focus on his in-service and post-service treatment and his contentions regarding the continuity of skin symptoms in opining as to whether any such disorder had its origin in service, including any etiological relationship to the multiple skin disorders with which he was diagnosed while on active duty.  Concerning the claim for residuals of traumatic brain injury, the examiner must specifically consider the Veteran's claims that he first began to experience headaches and nosebleeds following the in-service explosion and must bear in mind that VA has conceded that the explosion took place.  The examiner must also provide a discussion as to whether the Veteran's current multiple sclerosis could be related to the TIAs he claims to have been treated for on multiple occasions from 1980 to 1989.  The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinions are needed to fully and fairly evaluate the claims of service connection for skin disorder, multiple sclerosis, and residuals of traumatic brain injury.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the May 2011 or March 2012 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he attempt to identify the treatment sources for:

a) the emergency room where he states he was taken following the TIA he experienced in 1980 while employed at WCSC TV; b) the TIA he states he experienced in 1984 while employed at Bosch; c) and the TIAs he states he experienced in 1986 and 1989.  

If any private treatment sources are identified from which records have not previously been obtained, request these records after receiving permission from the Veteran.  Any records that are obtained should be placed in the claims folder.  If there is a negative response to any VA request for private records, this should be noted in the claims folder, and the Veteran should be notified that it is his responsibility to submit these records.  Any negative responses from either the Veteran or treatment sources should be recorded in the claims folder.  

2.  The Veteran's claims file, including his complete service treatment records, must be referred to the examiner who provided the May 2011 and/or March 2012 VA opinions concerning his claimed skin disorder, multiple sclerosis, and residuals of traumatic brain injury.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions, including in particular his contentions concerning the continuity of his skin symptoms, headaches, and nosebleeds since service and his contentions regarding receiving treatment in the 1980s for what were identified at the time as TIAs.  

The reviewer must provide further discussion regarding the May 2011 and March 2012 opinions that the Veteran's psoriasis, multiple sclerosis, and headaches and nosebleeds are not likely etiologically linked to service.  In offering such discussion, the examiner must specifically focus on the Veteran's in-service and post-service treatment and his contentions regarding the continuity of skin symptoms in opining as to whether any such disorder had its origin in service, including any etiological relationship to the multiple skin disorders with which he was diagnosed while on active duty.  

The examiner must also specifically consider the Veteran's claims that he first began to experience headaches and nosebleeds following the in-service explosion and must bear in mind that VA has conceded that the explosion took place.  The examiner should state whether or not the Veteran currently has a diagnosis of traumatic brain injury syndrome and, if so, is it as likely as not that this disability was incurred due to the explosion in service.  The examiner should also opine whether it is as likely as not that the Veteran's headaches and/or nosebleeds were incurred due to active service, to include the explosion in service.  

The examiner must also provide a discussion as to whether the Veteran's current multiple sclerosis could be related to the TIAs he claims to have been treated for on multiple occasions from 1980 to 1989.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  The examiner must specifically review the Veteran's service treatment records and his contentions concerning the onset and continuity of his symptoms and comment upon them in the context of any opinion provided.  A detailed explanation for all conclusions reached by the reviewer must be provided.  The examiner should bear in mind that lack of evidence of treatment for a disability in service cannot be the sole reason for a negative opinion.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for that opinion should be noted, and any evidence that might enable the examiner to provide the opinion should be identified.  

(If the original examiner is no longer available, the claims folder should be provided to another VA medical care provider of at least equal qualifications.  A new examination is not required.  However, if either examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The examiner should provide the opinions requested above.)  

3.  The adjudicator must ensure that the requested medical reports comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any claim is denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


